DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 20-21 of the remarks that Farmer in view of Dietzel does not teach or suggest every limitation of amended claim 1 of, “a machine for generating electrical power from the airflow of a moving towed transport platform to provide power for a towed transport platform monitoring system electrically coupled to said machine … whereby said electrical power is generated from said airflow and provided to said towed transport platform monitoring system.”
The Examiner respectfully disagrees, because Dietzel discloses, in paragraph 0007, a power generation system mounted on a vehicle (see figures)…the non-combustion power generation stage comprising an arrangement of power generation devices impacted by the accelerated and metered airflow to cause generation of power from the power generation .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said inductor comprising means for converting changing magnetic flux into electrical power” of claims 12 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  
Claims 12, 18 recitation “whereby said inductor converts said changing magnetic flux into said electrical power” and “said inductor comprising a means for converting changing magnetic flux into electrical power” is unclear how the inductor is converting the changing magnetic flux into electrical power. Figure 21 shows an inductor simply hanging from the platform frame disconnected from any circuit or device to convert the electrical current created in the inductor into electrical power. Figure 22 shows the electrical current created in the inductor as a result of the passing magnets, however the figure does not show what is converting electrical current into electrical power or how the electrical power is being created from the disconnected hanging inductor. The specification is also silent on any circuit or structure that would convert the magnetic flux into said electrical power only to state that a magnet passing by the inductor would induce electrical power in the inductor. How is the inductor able to convert changing magnetic flux into electrical power if it is not connected to anything?
Claims 13-17 are objected due to their dependency upon claim 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2008/0231052), in view of Dietzel (US 2015/0240786).
	Regarding claim 1, Farmer discloses a machine for generating electrical power from the airflow of a moving towed transport platform, said machine comprising 
(a) an electric generator (19 of Figures; Para. 0026) physically coupled to said towed transport platform (see Figure 2, 7; Para. 0031) and 
(b) a turbine (10 of Figures) physically coupled to said electric generator, 
(c) said towed transport platform comprising a means for supporting a load and for being towed on a road (see Figure 2, 7; Para. 0031; semi-tractor trailer), 
(d) said electric generator comprising a means for converting rotation into electrical power (19 of Figures; Para. 0026), and 
(e) said turbine comprising a means for converting airflow into rotation (10 of Figures; Para. 0026), 
(f) such that said motion of said towed transport platform results in said airflow (Para. 0028), 
(g) such that said turbine converts said airflow into rotation (Para. 0028) and 
(h) such that said electric generator converts said rotation into said electrical power (Para. 0026-0028), 
(i) whereby said electrical power is generated from said airflow (Para. 0026-0028).
Farmer does not explicitly disclose a machine for generating electrical power from the airflow of a moving towed transport platform to provide power for a towed transport platform monitoring system electrically coupled to said machine and whereby said electrical power is 
Dietzel discloses a machine for generating electrical power from the airflow of a moving towed transport platform (Abstract; see Figures) to provide power for a towed transport platform monitoring system electrically coupled to said machine (Para. 0007, 0166) and 
whereby said electrical power is generated from said airflow (Abstract; see Figures) and provided to said towed transport platform monitoring system (Para. 0007, 0166).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the machine for generating electrical power from the airflow of a moving tower transport platform of Farmer to provide power for a monitoring system coupled to the machine, as taught by Dietzel, to deliver power as needed to power consuming devices and systems [Dietzel: Para. 0007].
Regarding claim 2, Farmer discloses further including 
(a) an electrical energy storage device (20 of Figures) electrically coupled to said electric generator (19 of Figures; Para. 0026), 
(b) said electrical energy storage device comprising a means for converting electrical power into potential energy (Para. 0027; stored energy), 
(c) wherein said electrical energy storage device converts said electrical power into said potential energy (Para. 0027; stored energy), 
(d) whereby said electrical power is converted into said potential energy (Para. 0027; stored energy).
Regarding claim 3, Farmer discloses further including 

(b) said mechanical energy storage device comprising a means for converting rotation into potential energy (Para. 0027; stored energy), 
(c) wherein said turbine transmits said rotation from said airflow to said mechanical energy storage device (Para. 0027; stored energy) and 
(d) such that said mechanical energy storage device converts said transmitted rotation into potential energy (Para. 0027; stored energy), 
(e) whereby said rotation of said turbine is converted into said potential energy (Para. 0027; stored energy).
Regarding claim 4, Farmer discloses (b) whereby said airflow causes the rotation of said turbine (Para. 0028).
Farmer does not disclose (a) wherein said turbine's axis of rotation is oriented substantially perpendicular to the direction of motion of said airflow.
Dietzel discloses (a) wherein said turbine's axis of rotation is oriented substantially perpendicular to the direction of motion of said airflow (120 of Figures; see figure 5, 7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the turbine’s axis of rotation of Farmer oriented perpendicular to the direction of motion of said airflow, as taught by Dietzel, so that airflow may impart kinetic energy to cause rotation of the air turbines for power generation [Dietzel: Para. 0085-0086].
Regarding claim 5, Farmer discloses (a) wherein said turbine's axis of rotation is oriented substantially at a fixed angle to the direction of motion of said airflow (Para. 0028; see figures) and 
(b) whereby said airflow causes the rotation of said turbine (Para. 0028).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2008/0231052), in view of Knickerbocker (US 8,220,570) and Dietzel (US 2015/0240786).
Regarding claim 6, Farmer discloses a machine for generating electrical power from the motion of a towed transport platform, said machine comprising 
(a) a rotating wheel component physically coupled to said towed transport platform (see Figure 2, 7), 
 (d) said towed transport platform comprising a means for supporting a load and for being towed on a road (see Figure 2, 7; Para. 0031; semi-tractor trailer), 
(e) said rotating wheel component comprising a wheel, tire, axle, or other component of a wheel that rotates when said wheel rotates (see Figures 2, 7), and 
(g) said electric generator comprising a means for converting rotation into electrical power (19 of Figures; Para. 0026), 
(h) such that said towed transport platform is moving (Para. 0028), 
(i) such that said motion causes the rotation of said rotating wheel component (obvious vehicle movement causes wheel rotation), and 
(k) such that said electric generator converts said transmitted rotation into said electrical power (Para. 0026-0028), 

Farmer does not explicitly disclose a machine for generating electrical power from the airflow of a moving towed transport platform to provide power for a towed transport platform monitoring system electrically coupled to said machine;
(b) a gearing physically coupled to said rotating wheel component and 
(c) an electric generator (19 of Figures; Para. 0026) physically coupled to said gearing, 
(f) said gearing comprising a means for transmitting rotation from one mechanical system to another mechanical system,
(j) such that said gearing transmits said rotation to said electric generator, 
(l) whereby said electrical power is generated from said airflow (Para. 0026-0028) and provided to said towed transport platform monitoring system.
Knickerbocker discloses (b) a gearing (135, 145 of Figures) physically coupled to said rotating wheel component (101 of Figures) and 
(c) an electric generator (108 of Figures) physically coupled (via 125 of Figures) to said gearing, 
(f) said gearing comprising a means for transmitting rotation from one mechanical system to another mechanical system (see Figures; Col. 2:49-54),
(j) such that said gearing transmits said rotation to said electric generator (see Figures; from wheels to generator).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have gearing coupled to the rotating component and to the electric generator in the system of Farmer, as taught by Knickerbocker, in order to be driven by the 
Dietzel discloses a machine for generating electrical power from the airflow of a moving towed transport platform (Abstract; see Figures) to provide power for a towed transport platform monitoring system electrically coupled to said machine (Para. 0007, 0166) and 
whereby said electrical power is generated from said airflow (Abstract; see Figures) and provided to said towed transport platform monitoring system (Para. 0007, 0166).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the machine for generating electrical power from the airflow of a moving tower transport platform of Farmer to provide power for a monitoring system coupled to the machine, as taught by Dietzel, to deliver power as needed to power consuming devices and systems [Dietzel: Para. 0007].
Regarding claim 7, Farmer discloses further including 
(a) an electrical energy storage device (20 of Figures) electrically coupled to said electric generator (19 of Figures; Para. 0026), 
(b) said electrical energy storage device comprising a means for converting electrical power into potential energy (Para. 0027; stored energy), 
(c) wherein said electrical energy storage device converts said electrical power into said potential energy (Para. 0027; stored energy), 
(d) whereby said electrical power is converted into said potential energy (Para. 0027; stored energy).
Regarding claim 8, Farmer discloses further including 
stored energy), 
(d) such that said mechanical energy storage device converts said transmitted rotation into potential energy (Para. 0027; stored energy), 
(e) whereby said rotation of said rotating wheel component is converted into said potential energy (Para. 0027; moving vehicle results in wheels rotating and stored energy).
Farmer does not explicitly disclose (a) a mechanical energy storage device (20 of Figures) physically coupled to said gearing, 
(c) wherein said gearing transmits said rotation from said rotating wheel component to said mechanical energy storage device.
Knickerbocker discloses (a) a mechanical energy storage device (205 of Figures) physically coupled to said gearing (135, 145 of Figures), 
(c) wherein said gearing transmits said rotation from said rotating wheel component to said mechanical energy storage device (see Figures; from wheels to generator).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have gearing coupled to the mechanical energy storage device and transmit rotation to the mechanical energy storage device in the system of Farmer, as taught by Knickerbocker, in order to maintain the battery charge associated with the electric vehicle [Knickbocker: Col. 2:19-21].
Regarding claim 9, Farmer discloses (a) wherein said rotating wheel component (see Figure 2, 7) comprises an axle (inherent) of said towed transport platform (see Figure 2, 7).
Regarding claim 10, Farmer discloses (a) wherein said rotating wheel component comprises a wheel of said towed transport platform (see Figure 2, 7).
Regarding claim 11, Farmer discloses (a) wherein said rotating wheel component comprises a tire of said towed transport platform (see Figure 2, 7).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a machine for generating electrical power from the motion of a towed transport platform as recited by independent claim 12, comprising:
(a) a rotating wheel component physically coupled to said towed transport platform, 
(b) a magnet physically coupled to said rotating wheel component, and 
(c) an inductor physically coupled to said towed transport platform, 
(d) said towed transport platform comprising a means for supporting a load and for being towed on a road, 
(e) said rotating wheel component comprising a wheel, tire, axle, or other component of a wheel that rotates when said wheel rotates, 
(f) said magnet comprising a body that produces a magnetic flux external to itself, and 
(g) said inductor comprising a means for converting changing magnetic flux into electrical power, 
(h) such that said towed transport platform is moving, 
(i) such that said motion causes the rotation of said rotating wheel component, and 
(j) such that said rotation causes said magnet to pass by said inductor, 
(k) whereby a magnetic flux change occurs in said inductor, 
(l) whereby said inductor converts said changing magnetic flux into said electrical power, and 
(m) whereby electrical power is generated from said motion.

With respect to claim 18, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for generating electrical power from the motion of a towed transport platform as recited by independent claim 18, comprising:
(a) said motion causing a magnet to pass by an inductor, 
(b) whereby a magnetic flux change occurs in said inductor and 
(c) whereby said inductor converts said changing magnetic flux into said electrical power, 
(d) said towed transport platform comprising a means for supporting a load and for being towed on a road, 
(e) said magnet comprising a body producing a magnetic flux external to itself, and 
(f) said inductor comprising a means for converting changing magnetic flux into electrical power, 
(g) wherein said towed transport platform is moving, 
(h) whereby said electrical power is generated from said motion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling (US 2011/0198856) and Hembree (US 2014/0001760) disclose a machine for generating electrical from the airflow of a moving towed platform to provide power for a monitoring system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832